Exhibit 10.7 FILM ASSIGNMENT OF OIL AND GAS LEASE STATE OF MONTANA § § COUNTY OF SHERIDAN § KNOW ALL MEN BY THESE PRESENTS: THAT, L & H Resources, LLP. whose address P. 0. Box 20711, Billings, MT 59104 (hereinafter called "Assignor"), for the sum of Ten Dollars ($10.00) and other valuable consideration, the receipt of which is hereby acknowledged, does hereby assign, transfer and deliver unto Stratex Oil and Gas, Inc., whose address is 30 Echo Lake Rd., Watertown, CT 06795 (hereinafter called "Assignee") all (100%) of Assignors interest in and to the oil and gas rights in and to the Oil and Gas Lease only as to the described lands under said lease and any renewals, top leases and or extensions thereof and described below as recorded in Sheridan County. Montana", together with the rights incident thereto. Lessor Lessee Film EXP Entry Description Dona J. Phelps, amwdssp L & H Resources , LLP
